Case 16-70183-pwb   Doc   Filed 08/05/19 Entered 08/05/19 17:06:03   Desc Main
                           Document     Page 1 of 4
Case 16-70183-pwb   Doc   Filed 08/05/19 Entered 08/05/19 17:06:03   Desc Main
                           Document     Page 2 of 4
Case 16-70183-pwb   Doc   Filed 08/05/19 Entered 08/05/19 17:06:03   Desc Main
                           Document     Page 3 of 4
Case 16-70183-pwb   Doc   Filed 08/05/19 Entered 08/05/19 17:06:03   Desc Main
                           Document     Page 4 of 4
